Order entered January 29, 2015.




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00403-CV

                                 PROFINITY, LLC, Appellant

                                               V.

                            ONE TECHNOLOGIES, L.P., Appellee

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 12-03980-A

                                              ORDER
       Before the Court is appellee/cross-appellant’s January 26, 2015, unopposed motion to

extend time to file reply brief. We GRANT the motion and ORDER appellee/cross-appellant’s

brief be filed no later than March 2, 2015.


                                                       /s/   CRAIG STODDART
                                                             JUSTICE